Exhibit 10.1

 

FIRST AMENDMENT

 

THIS FIRST AMENDMENT (the “Amendment”) is made and entered into as of July 20,
2004, by and between MA-NEW ENGLAND EXECUTIVE PARK, L.L.C., a Delaware limited
liability company (“Landlord”) and RADVIEW SOFTWARE INC., a New Jersey
corporation (“Tenant”).

 

RECITALS

 

A.                                   Landlord (as successor in interest to
EOP-New England Executive Park, L.L.C., a Delaware limited liability company)
and Tenant are parties to that certain lease dated January 5, 2000, which lease
has been previously amended by a commencement letter dated March 14, 2000
(collectively, the “Lease”).  Pursuant to the Lease, Landlord has leased to
Tenant space currently containing approximately 11,228 rentable square feet (the
“Original Premises”) described as Suite No. 140 on the 1st floor of the building
commonly known as 7 New England Executive Park located at 7 New England
Executive Park, Burlington, Massachusetts (the “Building”).

 

B.                                     Tenant and Landlord agree to relocate
Tenant from the Original Premises to 4,929 rentable square feet of space
described as Suite No. 130 on the 1st floor of the Building shown on Exhibit A
attached hereto (the “Substitution Space”).

 

C.                                     The Lease by its terms shall expire on
March 31, 2005 (“Prior Termination Date”), and the parties desire to extend the
Term, all on the following terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.                                       Substitution.

 

1.01.                        Effective as of the Substitution Effective Date
(hereinafter defined), the Substitution Space is substituted for the Premises
and, from and after the Substitution Effective Date, the Premises, as defined in
the Lease, shall be deemed to mean the Substitution Space containing 4,929
rentable square feet and described as Suite No. 130 on the 1st floor of the
Building.

 

1.02.                        The Term for the Substitution Space shall commence
on the Substitution Effective Date and, unless sooner terminated pursuant to the
terms of the Lease, shall end on the Extended Termination Date (as hereinafter
defined).  The Substitution Space is subject to all the terms and conditions of
the Lease except as expressly modified herein and except that Tenant shall not
be entitled to receive any allowances, abatements or other financial concessions
granted with respect to the Original Premises unless such concessions are
expressly provided for herein with respect to the Substitution Space.  Effective
as of the Substitution Effective Date, the Lease shall be terminated with
respect to the Original Premises, and, unless otherwise specified, “Premises”
shall mean the Substitution Space. Tenant shall vacate the Original Premises
within 7 Business Days following the Substitution Effective Date (such date that
Tenant is required to vacate the Original Premises being referred to herein as
the “Original Premises Vacation Date”) and return the same to Landlord in “broom
clean” condition and otherwise in accordance with the terms and conditions of
the Lease. Notwithstanding anything to the contrary contained herein, if the
Original Premises Vacation Date is subsequent to the Substitution Effective Date
(such period commencing on the Substitution Effective Date and ending on the
Original Premises Vacation Date, inclusive, is referred to herein as the
“Vacation Period”), then, during the Vacation Period, Tenant shall comply with
all terms and provisions of the Lease with respect to the Original Premises as
though the Original Premises were still deemed part of the Premises hereunder,
except that Tenant shall not be obligated to pay Base Rent or Additional Rent

 

1

--------------------------------------------------------------------------------


 

with respect to the Original Premises during the Vacation Period.  Following the
Vacation Period, to the extent that Tenant has not vacated the Original
Premises, then Tenant’s obligation for payment of Base Rent or Additional Rent
with respect to the Original Premises shall be determined in accordance with
Section 11 hereof.

 

2.                                       Substitution Effective Date.

 

2.01.                        The “Substitution Effective Date” shall be the
later to occur of (i) July 15, 2004 (the “Target Substitution Effective Date”),
and (ii) the date upon which the Landlord Work (as defined in the Work Letter
attached as Exhibit B hereto) in the Substitution Space has been substantially
completed; provided however, that if Landlord shall be delayed in substantially
completing the Landlord work in the Substitution Space as a result of the
occurrence of a Tenant Delay (defined below), then, for purposes of determining
the Substitution Effective Date, the date of substantial completion shall be
deemed to be the day that said Landlord Work would have been substantially
completed absent any such Tenant Delay(s).  A “Tenant Delay” means any act or
omission of Tenant or its agents, employees, vendors or contractors that
actually delays substantial completion of the Landlord Work, including, without
limitation, the following:

 

a.                                       Tenant’s failure to furnish information
or approvals within any time period specified in the Lease or this Amendment,
including the failure to prepare or approve preliminary or final plans by any
applicable due date;

 

b.                                      Tenant’s selection of equipment or
materials that have long lead times after first being informed by Landlord that
the selection may result in a delay;

 

c.                                       Changes requested or made by Tenant to
previously approved plans and specifications;

 

d.                                      The performance of work in the
Substitution Space by Tenant or Tenant’s contractor(s) during the performance of
the Landlord Work; or

 

e.                                       If the performance of any portion of
the Landlord Work depends on the prior or simultaneous performance of work by
Tenant, a delay by Tenant or Tenant’s contractor(s) in the completion of such
work.

 

The Substitution Space shall be deemed to be substantially completed on the date
that Landlord reasonably determines that all Landlord Work has been performed
(or would have been performed absent any Tenant Delay[s]), other than any
details of construction, mechanical adjustment or any other matter, the
nonperformance of which does not materially interfere with Tenant’s use of the
Substitution Space. Landlord shall use reasonable efforts to notify Tenant
(which notice shall be given in writing or by email, confirmation of receipt
requested, to Tenant’s CFO), of any circumstances of which Landlord is aware
that have caused or may cause a Tenant Delay, so that Tenant may take whatever
action is appropriate to minimize or prevent such Tenant Delay. The adjustment
of the Substitution Effective Date and, accordingly, the postponement of
Tenant’s obligation to pay Rent on the Substitution Space shall be Tenant’s sole
remedy and shall constitute full settlement of all claims that Tenant might
otherwise have against Landlord by reason of the Substitution Space not being
ready for occupancy by Tenant on the Target Substitution Effective Date. During
any period that the Substitution Effective Date is postponed and Tenant’s
obligation to pay Rent for the Substitution Space is correspondingly postponed,
Tenant shall continue to be obligated to pay Rent for the Original Premises in
accordance with the terms of the Lease.  Landlord shall use reasonable efforts
to provide Tenant with advance notice (which shall be given in writing or by
email, confirmation of receipt requested, to Tenant’s CFO) of the estimated
Substitution Effective Date at least 1 week prior to such estimated Substitution
Effective Date, but Landlord’s failure to accurately estimate the Substitution
Effective Date shall in no manner affect the Substitution Effective Date or any
other obligations of Landlord or Tenant hereunder.  Upon final determination of
the Substitution Effective

 

2

--------------------------------------------------------------------------------


 

Date, Landlord shall notify Tenant in writing (or by email, confirmation of
receipt requested, to Tenant’s CFO) of the actual Substitution Effective Date. 
Landlord shall designate a Project Manager (as the same may change from time to
time) to oversee the Landlord Work and liaise with Tenant with respect to the
same and Tenant’s removal from the Original Premises.  The name and contact
information of the initial Landlord Project Manager shall be set forth in
Exhibit B attached hereto.  Such Project Manager shall communicate with Tenant’s
CFO unless and until Tenant designates, and so informs Landlord in writing (or
by email, confirmation of receipt requested, to Landlord’s Project Manager), of
a different Tenant contact.

 

2.02.                        In addition to the postponement, if any, of the
Substitution Effective Date as a result of the applicability of Section 2.01. of
this Amendment, the Substitution Effective Date shall be delayed to the extent
that Landlord fails to deliver possession of the Substitution Space for any
other reason (other than Tenant Delays), including, but not limited to, holding
over by prior occupants.  Any such delay in the Substitution Effective Date
shall not subject Landlord to any liability for any loss or damage resulting
therefrom.

 

2.03.                        Notwithstanding the foregoing, if the Substitution
Effective Date has not occurred on or before the Required Completion Date
(defined below), Tenant, as its sole remedy, may terminate this Amendment by
giving Landlord written notice of termination on or before the earlier to occur
of:  (i) 5 Business Days after the Required Completion Date; and (ii) the
Substitution Effective Date.  In such event, this Amendment shall be deemed null
and void and of no further force and effect and Tenant shall promptly refund any
reduction in the Security Deposit (as provided in Section 6 below) to Landlord,
and, so long as Tenant has not previously defaulted under any of its obligations
under the Work Letter, the parties hereto shall have no further responsibilities
or obligations to each other with respect to this Amendment, provided that
Landlord and Tenant shall remain liable for all obligations under the Lease with
respect to the Original Premises for the period through and including the Prior
Termination Date. The “Required Completion Date” shall mean the date which is 90
days after the later of the date this Amendment is properly executed and
delivered by Tenant, the date all prepaid rental, Security Deposits and
guaranties required under this Amendment are delivered to Landlord, the date the
building permit for the Landlord Work has been obtained, and, if applicable, the
date all contingencies, if any, specified in this Amendment have been satisfied
or waived in writing by Landlord.  Landlord and Tenant acknowledge and agree
that:  (i) the determination of the Substitution Effective Date shall take into
consideration the effect of any Tenant Delays; and (ii) the Required Completion
Date shall be postponed by the number of days the Substitution Effective Date is
delayed due to events of Force Majeure (as defined in the Lease). 
Notwithstanding anything herein to the contrary, if Landlord determines in good
faith that it will be unable to cause the Substitution Effective Date to occur
by the Required Completion Date, Landlord shall have the right to immediately
cease its performance of the Landlord Work and provide Tenant with written
notice (the “Completion Date Extension Notice”) of such inability, which
Completion Date Extension Notice shall set forth the date on which Landlord
reasonably believes that the Substitution Effective Date will occur.  Upon
receipt of the Completion Date Extension Notice, Tenant shall have the right to
terminate this Amendment by providing written notice of termination to Landlord
within 5 Business Days after the date of the Completion Date Extension Notice. 
If Tenant does not terminate this Amendment within such 5 Business Day period,
the Required Completion Date automatically shall be amended to be the date set
forth in Landlord’s Completion Date Extension Notice.

 

3.                                       Extension.  The Term of the Lease is
extended and shall terminate on the date (the “Extended Termination Date”) which
is the day before the 5th anniversary of the Substitution Effective Date, unless
sooner terminated in accordance with the terms of the Lease.  That portion of
the Term commencing the day immediately following the Prior Termination Date
(“Extension Date”) and ending on the Extended Termination Date shall be referred
to herein as the “Extended Term”.

 

3

--------------------------------------------------------------------------------


 

4.                                       Base Rent.  As of the Substitution
Effective Date, the schedule of Base Rent payable with respect to the Premises
during the remainder of the current Term and the Extended Term is the following:

 

Months of Term

 

Annual Rate Per Square Foot

 

Monthly Base Rent

 

 

 

 

 

 

 

Substitution Effective Date - Month 24

 

$

16.00

 

$

6,572.00

 

Month 25 - Month 36

 

$

17.00

 

$

6,982.75

 

Month 37 - Month 60

 

$

18.00

 

$

7,393.50

 

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

Landlord and Tenant acknowledge that the actual Substitution Effective Date
shall be set forth in a confirmation letter to be prepared by Landlord.

 

5.                                       Substitution Payment.  On or before the
Substitution Effective Date, Tenant shall pay to Landlord an amount (the
“Substitution Payment”) as a fee in connection with the relocation to the
Substitution Space and not as a penalty as follows:

 

a.                                       If the Substitution Effective Date is
on or before August 1, 2004, the Substitution Payment shall be $100,106.18.

 

b.                                      If the Substitution Effective Date is on
or before September 1, 2004, the Substitution Payment shall be $85,895.84.

 

c.                                       If the Substitution Effective Date is
on or before October 1, 2004, the Substitution Payment shall be $71,655.74.

 

d.                                      If the Substitution Effective Date is on
or before November 1, 2004, the Substitution Payment shall be $57,385.62.

 

e.                                       If the Substitution Effective Date is
on or before December 1, 2004, the Substitution Payment shall be $43,085.25.

 

f.                                         If the Substitution Effective Date is
on or before January 1, 2005, the Substitution Payment shall be $28,754.35.

 

g.                                      If the Substitution Effective Date is on
or before February 1, 2005, the Substitution Payment shall be $14,392.69.

 

h.                                      If the Substitution Effective Date is on
or before March 1, 2005, the Substitution Payment shall be $0.00.

 

6.                                       Security Deposit.  Upon full execution
of this Amendment by Landlord and Tenant, the amount of Tenant’s Security
Deposit obligation under Section VI of the Lease shall reduce from $100,000.00
to $36,712.05.  Accordingly, subsequent to the full execution of this Amendment
by Landlord and Tenant, Landlord shall return a portion of the Security Deposit
to Tenant in accordance with Section VI of the Lease so that the remaining
Security Deposit held by Landlord shall equal $36,712.50.

 

7.                                       Tenant’s Pro Rata Share.  For the
period commencing with the Substitution Effective Date and ending on the
Extended Termination Date, Tenant’s Pro Rata Share for the Premises is 2.4634%.

 

8.                                       Expenses and Taxes.  For the period
commencing with the Substitution Effective Date and ending on the Extended
Termination Date, Tenant shall pay for Tenant’s Pro Rata Share of Expenses and
Taxes applicable to

 

4

--------------------------------------------------------------------------------


 

the Premises in accordance with the terms of the Lease, provided, however,
during such period, the Base Year for the computation of Tenant’s Pro Rata Share
of Expenses applicable to the Premises is calendar year 2004 and the Base Year
for the computation of Tenant’s Pro Rata Share of Taxes applicable to the
Premises is Fiscal Year 2005 (i.e., July 1, 2004 to June 30, 2005).

 

9.                                       Improvements to Substitution Space.

 

9.01.                        Condition of Substitution Space.  Tenant has
inspected the Substitution Space and agrees to accept the same “as is” without
any agreements, representations, understandings or obligations on the part of
Landlord to perform any alterations, repairs or improvements, except as may be
expressly provided otherwise in this Amendment.

 

9.02.                        Responsibility for Improvements to Substitution
Space.  Landlord shall perform improvements to the Substitution Space in
accordance with the Work Letter attached hereto as Exhibit B.

 

10.                                 Early Access to Substitution Space. If
Tenant is permitted to take possession of the Substitution Space before the
Substitution Effective Date, such possession shall be subject to the terms and
conditions of the Lease and this Amendment and Tenant shall pay Base Rent and
Additional Rent applicable to the Substitution Space to Landlord for each day of
possession prior to the Substitution Effective Date.  However, except for the
cost of services requested by Tenant (e.g. freight elevator usage), Tenant shall
not be required to pay Rent for the Substitution Space for any days of
possession before the Substitution Effective Date during which Tenant, with the
approval of Landlord, is in possession of the Substitution Space for the sole
purpose of performing improvements or installing furniture, equipment or other
personal property.  In connection therewith, and subject to the terms of this
Section 9, Landlord grants Tenant the right to enter the Substitution Space, at
Tenant’s sole risk, (i) following installation of the ceiling grid in the
Substitution Space, solely for the purpose of installing telecommunications and
data cabling in the Substitution Space, and (ii) following installation of the
carpeting in the Substitution Space, solely for the purpose of installing
equipment, furnishings and other personalty.  Except for the cost of services
requested by Tenant, Tenant shall not be required to pay Rent for the
Substitution Space for any days of possession of the Substitution Space prior to
the Substitution Effective Date during which Tenant is permitted entry to the
Substitution Space for the purposes described in the immediately preceding
sentence.  Landlord may withdraw such permission to enter the Substitution Space
prior to the Substitution Effective Date at any time that Landlord reasonably
determines that such entry by Tenant is causing a dangerous situation for
Landlord, Tenant or their respective contractors or employees, or if Landlord
reasonably determines that such entry by Tenant is hampering or otherwise
preventing Landlord from proceeding with the completion of Landlord’s Work at
the earliest possible date.

 

11.                                 Holding Over.  If Tenant continues to occupy
the Original Premises after the Original Premises Vacation Date (as defined in
Section 1 above), occupancy of the Original Premises subsequent to the Original
Premises Vacation Date shall be that of a tenancy at sufferance and in no event
for month-to-month or year-to-year, but Tenant shall, throughout the entire
holdover period, be subject to all the terms and provisions of Section XXV
(Holding Over) of the Lease as qualified by the terms set forth in Section 1.02
of this Amendment.

 

12.                                 Other Pertinent Provisions.  Landlord and
Tenant agree that, effective as of the date of this Amendment (unless different
effective dates are specifically referenced in this Section), the Lease shall be
amended in the following additional respects:

 

12.01                     Parties’ Notice Addresses.  Effective as of the date
hereof, the respective Notice Addresses for Landlord and Tenant as set forth in
Article I.M. of the Lease are hereby deleted and replaced with the following:

 

5

--------------------------------------------------------------------------------


 

“Landlord:

 

With a copy to:

 

 

 

MA-New England Executive Park, L.L.C.
c/o Equity Office
100 Summer Street
Boston, Massachusetts  02110
Attn:  Property Manager

 

Equity Office
Two North Riverside Plaza
Suite 2100
Chicago, Illinois  60606
Attn:  Boston Regional Counsel

 

 

 

Tenant:

 

RadView Software, Inc.

7 New England Executive Park

Burlington, Massachusetts

Attn:  Mr. Chris Dineen, CFO

 

12.02                     Renewal Option.

 

A.                                   Grant of Option; Conditions.  Tenant shall
have the right to extend the Extended Term (the “Renewal Option”) for one
additional period of 5 years commencing on the day following the Extended
Termination Date of the Extended Term and ending on the 5th anniversary of the
Extended Termination Date (the “Second Renewal Term”), if:

 

1.                                       Landlord receives notice of exercise
(“Initial Renewal Notice”) not less than 9 full calendar months prior to the
expiration of the Extended Term and not more than 12 full calendar months prior
to the expiration of the Extended Term; and

 

2.                                       Tenant is not in default under the
Lease beyond any applicable cure periods at the time that Tenant delivers its
Initial Renewal Notice or at the time Tenant delivers its Binding Notice (as
defined below); and

 

3.                                       No part of the Premises is sublet
(other than pursuant to a Permitted Transfer, as defined in Article XII of the
Lease) at the time that Tenant delivers its Initial Renewal Notice or at the
time Tenant delivers its Binding Notice; and

 

4.                                       The Lease, as amended, has not been
assigned by Tenant (other than pursuant to a Permitted Transfer, as defined in
Article XII of the Lease) prior to the date that Tenant delivers its Initial
Renewal Notice or prior to the date Tenant delivers its Binding Notice.

 

B.                                     Terms Applicable to Premises During
Second Renewal Term.

 

1.                                       The initial Base Rent rate per rentable
square foot for the Premises during the Second Renewal Term shall equal the
Prevailing Market (hereinafter defined) rate per rentable square foot for the
Premises.  Base Rent during the Second Renewal Term shall increase, if at all,
in accordance with the increases assumed in the determination of Prevailing
Market rate.  Base Rent attributable to the Premises shall be payable in monthly
installments in accordance with the terms and conditions of Article IV of the
Lease.

 

2.                                       Tenant shall pay Additional Rent (i.e.,
Taxes and Expenses) for the Premises during the Second Renewal Term in
accordance with Article IV of the Lease, and the manner and method in which
Tenant reimburses Landlord for Tenant’s share of Taxes and Expenses and the Base
Year, if any, applicable to such matter, shall be

 

6

--------------------------------------------------------------------------------


 

some of the factors considered in determining the Prevailing Market rate for the
Second Renewal Term.

 

C.                                     Procedure for Determining Prevailing
Market.  Within 30 days after receipt of Tenant’s Initial Renewal Notice,
Landlord shall advise Tenant of the applicable Base Rent rate for the Premises
for the Second Renewal Term.  Tenant, within 15 days after the date on which
Landlord advises Tenant of the applicable Base Rent rate for the Second Renewal
Term, shall either (i) give Landlord final binding written notice (“Binding
Notice”) of Tenant’s exercise of its Renewal Option, or (ii) if Tenant disagrees
with Landlord’s determination, provide Landlord with written notice of rejection
(the “Rejection Notice”).  If Tenant fails to provide Landlord with either a
Binding Notice or Rejection Notice within such 15 day period, Tenant’s Renewal
Option shall be null and void and of no further force and effect.  If Tenant
provides Landlord with a Binding Notice, Landlord and Tenant shall enter into
the Second Renewal Amendment (as defined below) upon the terms and conditions
set forth herein.  If Tenant provides Landlord with a Rejection Notice, Landlord
and Tenant shall work together in good faith to agree upon the Prevailing Market
rate for the Premises during the Second Renewal Term.  When Landlord and Tenant
have agreed upon the Prevailing Market rate for the Premises, such agreement
shall be reflected in a written agreement between Landlord and Tenant, whether
in a letter or otherwise, and Landlord and Tenant shall enter into the Second
Renewal Amendment in accordance with the terms and conditions hereof. 
Notwithstanding the foregoing, if Landlord and Tenant are unable to agree upon
the Prevailing Market rate for the Premises within 30 days after the date Tenant
provides Landlord with the Rejection Notice, Tenant’s Renewal Option shall be
deemed to be null and void and of no force and effect.

 

D.                                    Second Renewal Amendment.  If Tenant is
entitled to and properly exercises its Renewal Option, Landlord shall prepare an
amendment (the “Second Renewal Amendment”) to reflect changes in the Base Rent,
Term, Termination Date and other terms which may be agreed upon by the parties. 
The Second Renewal Amendment shall be sent to Tenant within a reasonable time
after Landlord’s receipt of the Binding Notice or other written agreement by
Landlord and Tenant regarding the Prevailing Market rate, and Tenant shall
execute and return the Second Renewal Amendment to Landlord within 15 days after
Tenant’s receipt of same, but, upon final determination of the Prevailing Market
rate applicable during the Second Renewal Term as described herein, an otherwise
valid exercise of the Renewal Option shall be fully effective whether or not the
Second Renewal Amendment is executed.

 

E.                                      Definition of Prevailing Market.  For
purposes of this Renewal Option, “Prevailing Market” shall mean the arms length
fair market annual rental rate per rentable square foot under renewal leases and
amendments entered into on or about the date on which the Prevailing Market is
being determined hereunder for space comparable to the Premises in the Building
and office buildings comparable to the Building in the Burlington, Massachusetts
area.  The determination of Prevailing Market shall take into account any
material economic differences between the terms of the Lease and this Amendment
and any comparison lease or amendment, such as rent abatements, construction
costs and other concessions and the manner, if any, in which the landlord under
any such lease is reimbursed for operating expenses and taxes.  The
determination of Prevailing Market shall also take into consideration any
reasonably anticipated changes in the Prevailing Market rate from the time such
Prevailing Market rate is being determined and the time such Prevailing Market
rate will become effective under this Amendment.

 

7

--------------------------------------------------------------------------------


 

12.03                     Assignment and Subletting.

 

A.                                   Effective as of the date of this Amendment,
the first sentence of Section XII.A. of the Lease is deleted in its entirety and
replaced with the following:

 

“Except in connection with a Permitted Transfer (defined in Section XII.E.
below), Tenant shall not assign, sublease, transfer or encumber any interest in
this Lease or allow any third party to use any portion of the Premises
(collectively or individually, a “Transfer”) without the prior written consent
of Landlord, which consent shall not be unreasonably withheld or delayed if
Landlord does not elect to exercise its termination rights under Section XII.B.
below.”

 

B.                                     Effective as the date of this Amendment,
the first sub-clause of the second sentence of Section XII.A. of the Lease shall
be deleted in its entirety and replaced with the following:

 

“(1) with respect to an assignee, the proposed assignee’s financial condition
does not meet the criteria Landlord uses to select Building tenants having
similar leasehold obligations, and with respect to a subtenant, the proposed
subtenant is not financially able to meet its sublease obligations, including
its obligation to pay rent under the sublease as they become due, such inability
to be reasonably determined by Landlord based on a review of such proposed
subtenant’s financial statements;”

 

C.                                     Effective as of the date of this
Amendment, the fifth sub-clause of the first sentence of Section XII.E. of the
Lease shall be deleted in its entirety and replaced with the following:

 

“(5) Tenant shall give Landlord written notice at least 30 days prior to the
effective date of the proposed purchase, merger, consolidation or reorganization
(provided that, if prohibited by confidentiality in connection with a proposed
purchase, merger, consolidation or reorganization, then Tenant shall give
Landlord written notice within 10 days after the effective date of the proposed
purchase, merger, consolidation or reorganization).”

 

12.04                     Contingency.  This Amendment is contingent upon
Landlord entering into a new lease, lease amendment or other written agreement
(the “New Agreement”) with a third party tenant (the “New Tenant”) for all of
the Original Premises.  If the New Agreement has not been executed by the New
Tenant on or before September 15, 2004, then either Landlord or Tenant can
terminate this Amendment by delivering written notice to the other on or before
September 27, 2004.  In the event Landlord or Tenant provide such a notice to
the other, this Amendment shall be null and void and of no force or effect and
the Lease shall continue in full force and effect with respect to the Original
Premises as if this Amendment had not been executed.  Landlord shall notify
Tenant in writing (or by email, confirmation of receipt requested to Tenant’s
CFO) that the New Agreement has been executed promptly following execution of
the New Agreement by Landlord and New Tenant.

 

13.                                 Miscellaneous.

 

13.01.                  This Amendment and the attached exhibits, which are
hereby incorporated into and made a part of this Amendment, set forth the entire
agreement between the parties with respect to the matters set forth herein. 
There have been no additional oral or written representations or agreements. 
Under no circumstances shall Tenant be entitled to any Rent abatement,
improvement allowance, leasehold improvements, or other work to the Substitution
Space, or any similar economic incentives that may have been provided Tenant in
connection with entering into the Lease, unless specifically set forth in this
Amendment. Tenant agrees that neither Tenant nor its agents or any other parties
acting on behalf of Tenant shall disclose any matters set forth in this
Amendment or disseminate or distribute any information concerning the terms,
details or conditions hereof to any person, firm or entity

 

8

--------------------------------------------------------------------------------


 

(other than Tenant’s agents and professional consultants) without obtaining the
express written consent of Landlord.

 

13.02.                  Except as herein modified or amended, the provisions,
conditions and terms of the Lease shall remain unchanged and in full force and
effect.

 

13.03.                  In the case of any inconsistency between the provisions
of the Lease and this Amendment, the provisions of this Amendment shall govern
and control.

 

13.04.                  Submission of this Amendment by Landlord is not an offer
to enter into this Amendment but rather is a solicitation for such an offer by
Tenant.  Landlord shall not be bound by this Amendment until Landlord has
executed and delivered the same to Tenant.  The solicitation of offer
represented by Tenant’s submission of this Amendment shall automatically expire
within 30 days of such submission if Landlord has not countersigned this
Amendment and delivered the same to Tenant within such 30 day period.

 

13.05.                  The capitalized terms used in this Amendment shall have
the same definitions as set forth in the Lease to the extent that such
capitalized terms are defined therein and not redefined in this Amendment.

 

13.06.                  Tenant hereby represents to Landlord that Tenant has
dealt with no broker other than Trammell Crow Company in connection with this
Amendment.  Tenant agrees to indemnify and hold Landlord, its members,
principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents (collectively, the “Landlord Related Parties”) harmless from all claims
of any brokers other than Trammell Crow Company claiming to have represented
Tenant in connection with this Amendment.  Landlord hereby represents to Tenant
that Landlord has dealt with no broker in connection with this Amendment. 
Landlord agrees to indemnify and hold Tenant, its members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such agents (collectively, the “Tenant
Related Parties”) harmless from all claims of any brokers claiming to have
represented Landlord in connection with this Amendment.

 

13.07.                  Each signatory of this Amendment represents hereby that
he or she has the authority to execute and deliver the same on behalf of the
party hereto for which such signatory is acting.

 

[SIGNATURES ARE ON FOLLOWING PAGE]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

 

WITNESS/ATTEST:

LANDLORD:

 

 

 

MA-NEW ENGLAND EXECUTIVE PARK, L.L.C., a Delaware
limited liability company

 

 

 

 

By:

Equity Office Management, L.L.C., a Delaware limited
liability company, its non-member manager

 

 

 

/s/ KIMBERLY RUBY

 

 

By:

/s/ GLENN VERRETTE

 

 

 

 

Name (print):

Kimberly Ruby

 

 

Name:

Glenn Verrette

 

 

 

 

 

 

 

Title:

Vice President - Leasing Boston Region

 

Name (print):

 

 

 

 

 

 

 

 

 

 

WITNESS/ATTEST:

 

TENANT:

 

 

 

 

 

RADVIEW SOFTWARE INC., a New Jersey corporation

 

 

 

 

/s/ KEITH BARD

 

 

By:

/s/ CHRISTOPHER DINEEN

 

 

 

 

Name (print):

Keith Bard

 

 

Name:

Christopher Dineen

 

 

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

Name (print):

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OUTLINE AND LOCATION OF SUBSTITUTION SPACE

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WORK LETTER

 

This Exhibit is attached to and made a part of the Amendment by and between
MA-NEW ENGLAND EXECUTIVE PARK, L.L.C., a Delaware limited liability company
(“Landlord”) and RADVIEW SOFTWARE INC., a New Jersey corporation (“Tenant”) for
space in the Building located at 7 New England Executive Park, Burlington,
Massachusetts.

 

As used in this Work Letter, the “Premises” shall be deemed to mean the
Substitution Space, as defined in the attached Amendment.

 

1.                                       Landlord shall perform improvements to
the Premises in accordance with the plans prepared by Denis J. Doyle, AIA, dated
April 21, 2004 (the “Plans”).  The improvements to be performed by Landlord in
accordance with the Plans are hereinafter referred to as the “Landlord Work.” 
It is agreed that construction of the Landlord Work will be completed at
Landlord’s sole cost and expense (subject to the terms of Section 2 below) using
building standard methods, materials and finishes.  Landlord shall enter into a
direct contract for the Landlord Work with a general contractor selected by
Landlord.  In addition, Landlord shall have the right to select and/or approve
of any subcontractors used in connection with the Landlord Work.  Landlord’s
supervision or performance of any work for or on behalf of Tenant shall not be
deemed a representation by Landlord that such Plans or the revisions thereto
comply with applicable insurance requirements, building codes, ordinances, laws
or regulations, or that the improvements constructed in accordance with the
Plans and any revisions thereto will be adequate for Tenant’s use, it being
agreed that Tenant shall be responsible for all elements of the design of
Tenant’s plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the premises and the placement of Tenant’s furniture,
appliances and equipment).

 

2.                                       If Tenant shall request any revisions
to the Plans, Landlord shall have such revisions prepared at Tenant’s sole cost
and expense and Tenant shall reimburse Landlord for the cost of preparing any
such revisions to the Plans, plus any applicable state sales or use tax thereon,
upon demand.  Promptly upon completion of the revisions, Landlord shall notify
Tenant in writing of the increased cost in the Landlord Work, if any, resulting
from such revisions to the Plans.  Tenant, within one Business Day, shall notify
Landlord in writing whether it desires to proceed with such revisions.  In the
absence of such written authorization, Landlord shall have the option to
continue work on the Premises disregarding the requested revision.  Tenant shall
be responsible for any Tenant Delay in completion of the Premises resulting from
any revision to the Plans.  If such revisions result in an increase in the cost
of Landlord Work, such increased costs, plus any applicable state sales or use
tax thereon, shall be payable by Tenant upon demand.  Notwithstanding anything
herein to the contrary, all revisions to the Plans shall be subject to the
approval of Landlord.

 

3.                                       This Exhibit shall not be deemed
applicable to any additional space added to the Premises at any time or from
time to time, whether by any options under the Lease or otherwise, or to any
portion of the original Premises or any additions to the Premises in the event
of a renewal or extension of the original Term of the Lease, whether by any
options under the Lease or otherwise, unless expressly so provided in the Lease
or any amendment or supplement to the Lease.

 

Landlord Project Manager for Landlord Work:

 

Name:

 

Mike O’Shaughnessey

Telephone:

 

617-425-7829

Fax:

 

617-425-7501

Email:

 

mike_oshaughnessey@equityoffice.com

 

12

--------------------------------------------------------------------------------